Citation Nr: 0730439	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1943 
to November 1944.  The appellant is the veteran's surviving 
spouse.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in August 2003.  The immediate cause of 
death was congestive heart failure (CHF) and the underlying 
cause was cardiomyopathy.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral pes planus and arthritis of the 
sacroiliac spine, cervical spine, right wrist, bilateral 
hips, and bilateral ankles.  

3.  CHF and cardiomyopathy were not shown in service and were 
not shown to be related to service, to include as secondary 
to the veteran's service-connected disabilities.

4.  The evidence of record does not demonstrate that a 
disability that originated in service or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  CHF and cardiomyopathy were not incurred in, or 
aggravated by, active military service, to include as 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  

2.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, a September 2003 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Hupp v. Nicholson, (2007) 
(holding that in dependency and indemnity compensation cases 
VA must provide notice that is tailored to the particular 
application for benefits).  The letter also essentially 
requested that the appellant provide any evidence in her 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence, and in September 2003, the 
appellant notified VA that she had no further evidence to 
submit in support of her claim.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  

The veteran's service medical records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

The appellant claims entitlement to service connection for 
the cause of the veteran's death, asserting that the 
veteran's medication that he took for service-connected 
arthritis caused congestive heart failure and his death.  At 
the time of the veteran's death, service connection was in 
effect for bilateral pes planus, and arthritis of the 
sacroiliac spine, cervical spine, right wrist, bilateral 
hips, and bilateral ankles.  

For a grant of service connection for the cause of death, 
there must be a showing that the fatal disease was either 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

In the absence of such evidence, there must be a showing that 
a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310(a), 3.312.  A "service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(b), (c).

The veteran's service medical records are negative for 
congestive heart failure (CHF) or cardiomyopathy. 

Subsequent to service discharge, private medical records 
beginning in January 1987 show medical treatment, but are 
negative for CHF or cardiomyopathy.  

VA examination reports from December 1991, February 1992, and 
April 1994 are negative for CHF or cardiomyopathy.  VA 
medical records from September 1991 through June 1994 are 
also negative for CHF or cardiomyopathy.

October and December 2000 private medical records note a 
history of coronary artery disease, atherosclerotic 
cardiovascular disease (ACD), status-post coronary artery 
bypass graft (CABG), status-post multiple coronary stentings 
of the graft, pacemaker implantation, and a history of 
arthritis.  May 2001, November 2001, and February 2002 
private records noted ACD, status-post CABG, status-post 
multiple coronary stentings, pacemaker implantation, and a 
history of arthritis.  March, April, and May 2002 private 
records noted ACD, status-post CABG, status post multiple 
coronary stentings, congestive cardiomyopathy, pacemaker 
implantation, and history of arthritis.  A July 2002 private 
record noted cardiomyopathy.  August and September 2002 
private record impressions included ACD, status-post CABG, 
status post multiple coronary stentings, congestive 
cardiomyopathy, pacemaker implantation, and history of 
arthritis.  October 2002 private record impressions were ACD, 
status-post CABG, status-post multiple coronary stentings, 
congestive cardiomyopathy, and arthritis.  A December 2002 
private record noted CHF.  A January 2003 private record 
noted the veteran was post-ischemic congestive 
cardiomyopathy.  March, April and May 2003 private records 
diagnosed CHF secondary to ACD, status-post CABG, status-post 
multiple coronary stentings, ischemic cardiomyopathy, 
pacemaker implantation, and a history of arthritis. 

An August 7, 2003 death certificate indicated that the 
veteran's immediate cause of death was congestive heart 
failure of 2 years and that the underlying cause was 
cardiomyopathy.  No autopsy was performed.

A December 2003 VA medical opinion was obtained upon a review 
of the entire evidence of record.  The examiner noted a 
review of the private medical records indicated that over the 
years, the veteran was on various medications for his 
service-connected disorders.  The examiner noted a history of 
arthritis medications such as nonsteroidal anti-inflammatory 
(NSAIDs) drugs such as aspirin, naproxen, and salsalate, but 
no pain relief analgesic.  The examiner noted that the 
veteran had also been on a combination of narcotic plus 
acetaminophen.  There was obvious ischemic heart disease, 
which had been progressing and required additional 
intervention.  The examiner stated that NSAIDs were not 
associated with heart failure, but could cause worsening of 
pre-existing heart failure, and that acetaminophen was not 
associated with heart failure.  Accordingly, the examiner 
opined that it was not at least as likely as not that the 
veteran's arthritis medication caused congestive heart 
failure or death.  

In a February 2004 statement, a private physician indicated 
that the veteran was his patient and had a history of 
coronary artery disease, coronary artery bypass grafting, 
percutaneus coronary interventions of the saphenous vein, 
graft to the right coronary artery secondary to recurrent 
restenosis of the graft, and was status-post aortic valve 
replacement.  The physician noted that during the last few 
years of the veteran's life, his condition had deteriorated 
and he eventually developed end state cardiomyopathy.  
Eventually, the veteran's condition was refractory to all 
medical therapy and was not amenable to repeat surgical 
intervention.  The veteran eventually passed away from his 
end stage disease, and was totally disabled during the last 
few years of his life, and was symptomatic even at rest.  

The Board finds that the evidence of record does not support 
service connection for the cause of the veteran's death.  The 
veteran's service-connected disabilities, including pes 
planus and arthritis of multiple joints, did not cause or 
substantially or materially contribute to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  The evidence 
of record also does not demonstrate that CHF or 
cardiomyopathy were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310(a), 3.312.  Service 
medical records were negative for CHF and cardiomyopathy and 
it appears that CHF and cardiomyopathy were not diagnosed 
until at least the 1990's, well over 40 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
where there was no evidence which demonstrated continuity of 
symptomatology and no accounting for the lengthy time period 
for which there is no clinical documentation of disorder).  
Importantly, the other evidence of record shows that CHF and 
cardiomyopathy are not otherwise related to service.  A VA 
examiner, upon a review of the evidence of record, opined 
that the veteran's CHF, cardiomyopathy, or death were not 
caused by or due to his arthritis medications.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Although the appellant alleges that 
cardiomyopathy and CHF were caused by the veteran's 
medication for his service-connected arthritis, her testimony 
in this regard is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for the 
cause of the veteran's death is not warranted.



Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


